

113 SRES 323 IS: Expressing the sense of the Senate on maintaining the current annual adjustment in retired pay for members of the Armed Forces under the age of 62.
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 323IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Chambliss (for himself, Mr. Isakson, Ms. Murkowski, Mr. McCain, Mr. Hoeven, Mr. Johnson of Wisconsin, Ms. Collins, Mr. Blunt, and Mr. Portman) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the Senate on maintaining the current annual adjustment in retired pay for members of the Armed Forces under the age of 62.Whereas it  is the responsibility of Congress to get the fiscal house of government in order, and all government spending should be examined to achieve that goal;Whereas H.J. Res. 59 (113th Congress), a bipartisan budget proposal, is a first step in this direction, though it fails to address broader government spending issues;Whereas retirees from the Armed Forces, both those who served a full career and those medically retired and their survivors, have provided great service and sacrificed much for our country;Whereas H.J. Res. 59 (113th Congress) disproportionally targets these military  retirees in the name of fiscal responsibility; andWhereas, while the decisions regarding future spending cuts may be difficult and painful, the solution should require contributions from all Americans: Now, therefore, be itThat it is the sense of the Senate that—(1)retirees from the Armed Forces should not unfairly bear the burden of excessive government spending;(2)military retirees earned the benefits they were promised upon entering the military, and it is the duty of the Senate to protect them; and(3)the Senate should seek alternatives to the provisions of section 403 of the Bipartisan Budget Act of 2013 (introduced as H.J. Res. 59 (113th Congress)) before the effective date of that section and the amendments made by that section.